1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     ROBERT W. ELLIOTT,                                Case No. 3:11-cv-00041-MMD-CLB

7                                       Petitioner,                    ORDER
             v.
8
      E.K. MCDANIEL, et al.,
9
                                   Respondents.
10

11          Robert W. Elliott’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

12   is before the Court on motions to extend time by both parties. The Court finds that good

13   cause exists to grant the motions.

14          It is therefore ordered that Respondents’ first and second motions for extension of

15   time to file an answer (ECF Nos. 76, 77) are both granted nunc pro tunc.

16          It is further ordered that Petitioner’s motion for extension of time to file a reply in

17   support of the petition (ECF No. 79) is granted. Petitioner must file his reply on or before

18   May 1, 2020.

19          DATED THIS 6th day of April 2020.

20

21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
